                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                  CR 14-70-BLG-SPW-JTJ

                 Plaintiff,                 FINDINGS AND
                                            RECOMMENDATIONS
       vs.

 MICHAEL JAMES CARROLL,

                 Defendant.


                                    I. Synopsis

      Defendant Michael James Carroll (Carroll) has been accused of violating the

conditions of his supervised release. Carroll admitted all of the alleged violations,

except two. Carroll’s supervised release should be revoked. Carroll should be

placed in custody for 6 months, with 30 months of supervised release to follow.

Carroll should serve the first 60 days of supervised release at Connections

Corrections in Butte, Montana, followed by 180 days at the Pre-Release Center in

Great Falls, Montana. The United States Probation Office should be given the

authority to shorten Carroll’s term at the Great Falls Pre-Release Center, if

appropriate.



                                     II. Status
      Carroll pleaded guilty to being a Felon in Possession of a Firearm on

February 25, 2015. (Doc. 22). The Court sentenced Carroll to 48 months of

custody, followed by 3 years of supervised release. (Doc. 30). Carroll’s current

term of supervised release began on December 31, 2018. (Doc. 34 at 1).

      Petition

      The United States Probation Office filed an Amended Petition on March 13,

2019, requesting that the Court revoke Carroll’s supervised release. (Doc. 36).

The Amended Petition alleged that Carroll had violated the conditions of his

supervised release: 1) by using methamphetamine on seven separate occasions; and

2) by failing to report for substance abuse testing. (Doc. 36 at 2-3). United States

District Judge Susan P. Watters issued a warrant for Carroll’s arrest.

      Initial Appearance

      Carroll appeared before the undersigned for his initial appearance on

March 28, 2019. Carroll was represented by counsel. Carroll stated that he had

read the Amended Petition and that he understood the allegations. Carroll waived

his right to a preliminary hearing. The parties consented to proceed with the

revocation hearing before the undersigned.



      Revocation Hearing


                                          2
      The Court conducted a revocation hearing on April 2, 2019. Carroll

admitted that he had violated the conditions of his supervised release: 1) by using

methamphetamine on five separate occasions; and 2) by failing to report for

substance abuse testing. Carrol denied alleged violations 2 and 3. The government

did not attempt to prove alleged violations 2 and 3. The admitted violations are

serious and warrant revocation of Carroll’s supervised release.

      Carroll’s violations are Grade C violations. Carroll’s criminal history

category is VI. Carroll’s underlying offense is a Class C felony. Carroll could be

incarcerated for up to 36 months. Carroll could be ordered to remain on supervised

release for up to 36 months, less any custody time imposed. The United States

Sentencing Guidelines call for a term of custody of 8 to 14 months.

                                   III. Analysis

      Carroll’s supervised release should be revoked. Carroll should be

incarcerated for 6 months, with 30 months of supervised release to follow. Carroll

should serve the first 60 days of supervised release at Connections Corrections in

Butte, Montana, followed by 180 days at the Pre-Release Center in Great Falls,

Montana. The United States Probation Office should be given the authority to

shorten Carroll’s term at the Great Falls Pre-Release Center, if appropriate. The

supervised release conditions imposed previously should be continued. This


                                         3
sentence is sufficient but not greater than necessary.

                                  IV. Conclusion

      The Court informed Carroll that the above sentence would be recommended

to Judge Watters. The Court also informed Carroll of his right to object to these

Findings and Recommendations within 14 days of their issuance. The Court

explained to Carroll that Judge Watters would consider a timely objection before

making a final determination on whether to revoke his supervised release and what,

if any, sanction to impose. The Court also explained to Carroll that he had the

right to allocute before Judge Watters. Carroll stated that he wished to waive his

right to object to these Findings and Recommendations, and that he wished to

waive his right to allocute before Judge Watters.

The Court FINDS:

      That Michael James Carroll has violated the conditions of his supervised
      release by using methamphetamine, and by failing to report for substance
      abuse testing.

The Court RECOMMENDS:

      That the District Court revoke Carroll’s supervised release and commit
      Carroll to the custody of the United States Bureau of Prisons for a term of
      imprisonment of 6 months, with 30 months of supervised release to follow.
      Carroll should serve the first 60 days of supervised release at Connections
      Corrections in Butte, Montana, followed by 180 days at the Pre-Release
      Center in Great Falls, Montana. The United States Probation Office should
      be given the authority to shorten Carroll’s term at the Great Falls Pre-
      Release Center, if appropriate.

            NOTICE OF RIGHT TO OBJECT TO FINDINGS AND

                                           4
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A United States district court judge will

make a de novo determination regarding any portion of the Findings and

Recommendations to which objection is made. The district court judge may accept,

reject, or modify, in whole or in part, the Findings and Recommendations. Failure to

timely file written objections may bar a de novo determination by the district court

judge, and may waive the right to appear and allocute before a district court judge.

      DATED this 3rd day of April, 2019.




                                          5
